Citation Nr: 9931341
Decision Date: 11/03/99	Archive Date: 12/06/99

DOCKET NO. 95-21 537               DATE NOV 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for an acquired neuropsychiatric
disorder including depression.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from May 1973 to May 1993.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from A rating decision in part of which the regional office
(RO) denied entitlement to service connection for an acquired
neuropsychiatric disorder, including adjustment disorder, anxiety
reaction, and major depression.

FINDING OF FACT

The veteran did not incur a chronic, acquired neuropsychiatric
disorder during his active military service.

CONCLUSION OF LAW

Service connection is not warranted for an acquired
neuropsychiatric disorder, including adjustment disorder, anxiety
reaction, or major depression.

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well
grounded within the meaning of 38 U.S.C.A. 5107(a). This conclusion
is supported by a diagnosis contained in the May 1996 VA
examination report that the veteran had current disability from
"recurrent" depression, with several episodes in the past while in
military service. Such a finding must be taken as credible for the
purpose of determining wellgroundedness. King v. Brown, 5 Vet. App.
19, 21 (1993). The RO has assisted the veteran in all necessary
matters, including seeking and securing all possible treatment
records. The Board is satisfied that all relevant facts which may
be developed have been properly developed, and that no further
assistance is required to comply with the duty to assist mandated
by 38 U.S.C.A. 5107.

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 101(16), 1110

2 -

(West 1991); 38 C.F.R. 3.303 (1998). Also, 38 U.S.C.A. 1101, 1110,
1112, and provide that where a veteran has served 90 days or more
during a period of war or after December 31, 1946, and develops a
psychosis to a degree of disability of 10 percent or more within
one year of separation from such service, such disease shall be
presumed to have been incurred in service.

The veteran asserted in a statement filed with the RO in April 1996
that he was treated for depression during his active service in
1979 and that he had been continuously treated for depression since
1986.

Service medical records show that the veteran was treated for low
back pain in 1976. In November 1976, he was referred for a
psychiatric evaluation with a provisional diagnosis of lumbar
muscle strain. The psychiatrist reported that after a complete
evaluation there was no evidence of any mental disorder. The
veteran was seen in May 1979 with complaints of nervousness and
insomnia. He reported he was worried about problems at home. He
stated he was not eating and felt detached from others. A medical
technician noted an impression of anxiety reaction. When seen by a
physician in June 1979, the veteran complained of inability to cope
due to many family problems. The examiner noted an impression of
situational anxiety and depression expressed in psychosomatic ways.
The veteran was seen in a mental health clinic in March 1983. He
was requesting a return of his dependents. The examiner, a clinical
psychologist, reported that there were no unusual objective
findings. He noted an impression of severe marital discord. During
emergency treatment for chest pain in October 1990, the veteran
reported being under a lot of stress concerning his wife and
children. When seen a week later, the veteran complained of
insomnia. His wife had left him one month before. His 14 year old
son had gotten into trouble with the security police. The veteran
was working two jobs. He reported having a lot of stress at home
and at work. The examiner referred the veteran to a mental health
clinic with a diagnosis of adjustment disorder. When seen by a
mental health professional, the veteran discussed his family
problems. He denied vegetative symptoms of major depression. He
reported feeling tired and having insomnia. The examiner noted that
the veteran had had a prior stress management consultation at Fort
Gordon, Georgia. After a

- 3 -

mental status examination, the examiner noted an impression of
marital problems and other life circumstance problems. The same
examiner noted the same impression after seeing the veteran in late
October 1990. At that time, the veteran reported sleeping better
and feeling more relaxed. The veteran was seen again in October
1991 complaining of stress due to his wife leaving him. He
complained of difficulty sleeping and back pain. The examiner noted
that the veteran appeared sleep deprived. The reported diagnoses
were low back strain and adjustment disorder. A diagnosis of
adjustment disorder is contained in a record of emergency care
dated one week later. The veteran was complaining of sleep
difficulty. He was referred to a mental health clinic. When seen in
the mental health clinic 10 days later, a mental health technician
noted an impression of life circumstance problems. The veteran was
seen at a mental health clinic once in late December 1991 and
several times in January 1992. No symptoms or diagnoses were
reported. In notes dated in February 1992, the same examiner
reported that the veteran had first been seen in the clinic in
October 199 1. He had referred himself due to stresses related to
finances, family, and health. Treatment was discontinued after he
reported a decrease in stress with use of positive coping
strategies gained in therapy. The examiner reported that there was
no neuropsychiatric diagnosis. At the time of a medical examination
in June 1992, the veteran reported a history of having depression
or excessive worry, and frequent trouble sleeping. An examiner
elaborated that the symptoms were related to family stress since
1990. The examiner indicated that the veteran was clinically normal
from a psychiatric standpoint. Subsequently dated service medical
records show no further complaints, diagnoses, or treatment for a
neuropsychiatric disorder.

The veteran made an informal claim for service connection for
depression in April 1996. The claims folder does not contain
medical evidence which indicates that he developed compensable
disability from a psychosis within one year after his separation
from service. The earliest dated record indicating that the veteran
sought treatment for such a disorder after his separation from
service was made in early April 1996. At that time, he gave a
history of depression in the 1979, 1988, and 1989. He was referred
to a VA mental health clinic with an appointment date at the end of
May 1996. When seen at the mental health clinic on May 31, 1996,
the

4 -

veteran complained of irritability, moodiness, insomnia, and
fatigue. He gave a history of in-service psychotherapy, but denied
use of medications. The examiner noted that his in-service
depression at that time was largely due to situational stress. The
examiner did not report a diagnosis.

During a VA neuropsychiatric examination in May 1996, the veteran
told the examiner that he had been seen by a psychiatrist for about
one month in 1987. According to the examiner, the veteran reported
that he had no subsequent psychiatric treatment. As the reason for
his current feelings of depression, the veteran reported that he
had been out of work for seven weeks, although he had recently
returned to work. He denied going regularly to a doctor. He
complained of symptoms of being easily upset, having trouble
sleeping, and crying for no reason. After a mental status
examination, the examiner reported that the veteran appeared to
have a mild recurrent depression with depressive symptoms. The
examiner also reported that it appeared that the veteran had
symptoms of major depression which was currently in partial
remission. The reported diagnosis was recurrent depression with
several episodes in the past while in military service, now showing
indication of moderate depression.

Pursuant to the Board's remand of this matter in June 1998, the RO
obtained records from an Army hospital in Fort Gordon, Georgia.
Such records were duplicates of service medical records already
contained in the claims folder.

The Board has reviewed the entire record. It appears that the
diagnosis of recurrence of depression made during the May 1996 VA
examination was based largely on the history provided by the
veteran. A thorough review of the veteran's service medical records
does not yield any diagnosis of depression other than situational
depression. Nor is it apparent from the veteran's service medical
records that he had a chronic neuropsychiatric disorder. Although
such records contain either provisional or referral diagnoses of
adjustment disorder, when examined by the most qualified mental
health professionals, the diagnoses were either life circumstance
problems or no neuropsychiatric diagnosis at all.

5 -

The Board finds that the preponderance of the evidence indicates
that the veteran did not incur an acquired neuropsychiatric
disorder during his active military service. He had intermittent
complaints of nervousness, insomnia, poor appetite, and feelings of
detachment, which were attributed by qualified mental health
professionals to situational problems as opposed to a
neuropsychiatric disorder. Although the veteran underwent
counseling to learn coping strategies for stress, it does not
appear from his medical records that he underwent psychotherapy, as
he has claimed. It does not appear that he was prescribed
medications or that her required long-term treatment.

The Board has considered the implied conclusion contained in the
report of the most recent VA neuropsychiatric examination that the
veteran's "recurrent" depression is related to a neuropsychiatric
disorder incurred during his active military service. However,
based on its review of service medical records, the Board has found
that no such disorder was incurred during the veteran's active
military service. While the veteran apparently told the examiner
that he had been treated for depression on several occasions during
active service, it does not appear that the examiner review the
service medical records to determine the reliability or veracity of
such assertions. The Board is not bound to accept a diagnosis which
is based exclusively on a history provided by the veteran when such
history is not supported by service medical records. See Elkins v.
Brown, 5 Vet. App. 474 (1993) (letters from a private physician
relating the veteran's current psychiatric disorder to service were
not material because, inter alia, there was no indication that the
examining physician had formed his opinion on a basis separate from
the veteran's recitation of his medical background, nor had the
physician reviewed the veteran's service medical records such as
would have enabled him to form an opinion based on independent
grounds).

The Board finds that the veteran did not incur a chronic, acquired
neuropsychiatric disorder during his active military service. The
Board concludes that service connection is not warranted for an
acquired neuropsychiatric disorder, including adjustment disorder,
anxiety reaction, or major depression.

- 6 - 

ORDER

Service connection is denied for an acquired neuropsychiatric
disorder, including adjustment disorder, anxiety reaction, and
major depression.

Mary Gallagher
Member, Board of Veterans' Appeals

7 -



